DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 108-141, in the reply filed on 10/14/2021 is acknowledged.
Applicants’ election of: (A) IL-15 as the immunostimulatory protein, (B) disulfide as the degradable linker, (C) polylysine as the polymer, (D) T cells as the carrier cells and (E) cancer as the condition to be treated, as the species, is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 Status of the claims
	Claims 108-147 were pending. Claims 142-147 are withdrawn as not drawn to the elected group. Claims 108-141 are presented for examination on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

108, 113, 117 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Matyjaszewski et al. (“Matyjaszewski”, US 8,367,051) as evidenced by Rodrigues et al. (Nutrients,  published online Jan 30 2019).
The instant claims are drawn to a nanostructure comprising a plurality of immunostimulatory proteins reversibly crosslinked to each other through a degradable linker that degrades under physiological conditions to release the immunostimulatory proteins.
	Matyjaszewski teaches functional gel particle formed from a crosslinked polymeric network including a fraction of stable crosslinks and a second fraction of cleavable crosslinks. Functional compounds may be chemically or physically encapsulated within and/or released from the gel particle by selective cleavage of the cleavable crosslinks. The functional compounds may be delivered and released to a pre-selected target site. Peripheral or other accessible functionality on the surface of the gel particle allows attachment of a surface reactive agent, thereby modifying one or more surface properties of the gel particle. Processes of preparing the gel particles and processes of delivering the functional compounds to a target site are also disclosed.
In one embodiment of the invention, the reversibly cleavable crosslinks comprise a disulfide bond. If such a disulfide bond is incorporated into a crosslinking agent present, either as the sole reversible crosslinking agent, or as one of two or more reversible crosslinking agents, then the disulfide group can be used to bind additional added functional compounds to the polymeric backbone of the gel particle. In order to exemplify this concept of creating specific bonding between the added functional compound and the gel, a thiol-containing guest molecule (for example, a fluorescent dye) was designed for incorporation into the gel through a degradable disulfide link. (Exemplified by scheme 5, Example 5) One scheme for reactive incorporation of the small functional compound is shown below, Scheme 3 and further illustrated in FIG. 13B. Other thiol containing molecules such the gamma-Glu-Cys-Gly-OEt  glutathione, or the anti-cancer drug doxorubicin are also added to the first formed gel to further 

    PNG
    media_image1.png
    369
    521
    media_image1.png
    Greyscale

The polymer may be PEG (e.g., Example 7). The limitation drawn to the immunomodulatory proteins being “reversibly crosslinked to each other” does not expressly define whether the linkage may be direct or indirect (i.e., via the polymer), and thus this rejection is deemed necessary.
Therefore the reference is deemed to anticipate the instant claims above.
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 108-141 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 9,603,944. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘944 comprise overlapping subject matter. The claims of US ‘944 are drawn to a composition comprising a protein nanogel and a polymer, wherein the protein nanogel comprises a plurality of immunostimulatory cytokines reversibly and covalently crosslinked to each other through a degradable linker, wherein the degradable linker is a redox responsive linker that comprises a disulfide bond, wherein the immunostimulatory cytokines are reversibly and covalently crosslinked to the polymer, and wherein under physiological conditions in vivo the immunostimulatory cytokines are released from the protein nanogel and are biologically-active. Dependent claims include the limitations: “wherein the polymer is a hydrophilic polymer”; “wherein the hydrophilic polymer comprises polyethylene glycol (PEG)”; “wherein the polymer is a 4-arm PEG-NH2 polymer”; “wherein the average hydrodynamic size of the composition is 1-1000 nm in diameter”; “wherein the average hydrodynamic size of the composition is 100-300 nm in diameter.” Other independent claims include “A composition comprising a protein nanogel and a polymer, wherein the protein nanogel comprises a plurality of biologically-active IL-15SA proteins reversibly and covalently crosslinked to each other through a degradable linker, wherein the degradable linker is a redox responsive linker that comprises a disulfide bond, wherein the biologically-active IL-15SA proteins are reversibly and covalently crosslinked to the polymer, and wherein under physiological conditions in vivo the biologically-active IL-15SA is released from the protein nanogel and is biologically-active”, “A composition comprising a protein nanogel and a polymer, wherein the protein nanogel comprises a plurality of IL-2 proteins reversibly and covalently crosslinked to each other through a degradable linker, wherein the degradable linker is a redox responsive linker that comprises a disulfide bond, wherein the IL-2 proteins are reversibly and covalently crosslinked to the polymer, and wherein under physiological conditions in vivo the IL-2 proteins are released from the protein nanogel and are biologically-active” and “a composition comprising a protein nanogel and a polymer, wherein the protein nanogel comprises a plurality of IL-15 proteins reversibly and covalently crosslinked to each other through a degradable linker, wherein the degradable linker is a redox responsive linker that comprises a disulfide bond, wherein the IL-15 proteins are reversibly and covalently crosslinked to the polymer, and wherein under physiological conditions in vivo the IL-15 proteins are released from the protein nanogel and are biologically-active”.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 108-113, 117-141 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,588,942. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘942 comprise overlapping subject matter.
US’942 is drawn to a method for treating cancer by stimulating or enhancing a tumor antigen-specific immune response in a human subject, the method comprising: 
administering to the human subject a composition comprising (i) an expanded population of isolated T cells that is specific to more than one tumor antigen, wherein the T cells are not genetically engineered; and
(ii) a nanostructure conjugated to the surface of each T cells, the nanostructure comprising a plurality of biologically-active proteins reversibly and covalently crosslinked to each other through a degradable linker, wherein the biologically-active proteins comprise an immunostimulatory cytokine, and wherein the linker degrades under physiological conditions to release the biologically-active proteins, wherein upon release in vivo, the biologically-active proteins stimulate or enhance a tumor antigen-specific response in a human subject, thereby treating cancer.
Dependent claims include the limitations: “wherein the immunostimulatory cytokine is an IL-2, IL-7, IL-15, IL-15 superagonist, IL-12, IFN-gamma, IFN-alpha, GM-CSF, or FLT3-ligand”; “wherein the immunostimulatory cytokine is an IL-15 or an IL-15 superagonist”; “wherein the biologically-active protein is a fusion protein”; “wherein the T cells comprise CD4+ T cells, CD8+ T cells, cytotoxic T cells, or NK T cells.”; “wherein the T cells are autologous to the human subject”; “wherein the nanostructure is noncovalently conjugated to the surface of each T cell”.
Note that the method claims inherently encompass the instantly claimed product. Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 108-113, 117-141 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10357544. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘544 comprise overlapping subject matter. 
US’544 is drawn to “a method for treating cancer by stimulating or enhancing a tumor antigen-specific immune response in a human subject, the method comprising: 
administering to the human subject a composition comprising 
(i) an expanded population of isolated T cells that is specific to more than one tumor antigen, wherein the T cells are not genetically engineered; and
(ii) a nanostructure conjugated to the surface of each T cells, the nanostructure comprising a plurality of biologically-active proteins reversibly and covalently crosslinked to each other through a degradable linker, wherein the biologically-active proteins comprise an immunostimulatory cytokine, and wherein the linker degrades under physiological conditions to release the biologically-active proteins,
wherein upon release in vivo, the biologically-active proteins stimulate or enhance a tumor antigen-specific response in a human subject, thereby treating cancer.”
Dependent claims include the following limitations: “wherein the immunostimulatory cytokine is an IL-2, IL-7, IL-15, IL-15 superagonist, IL-12, IFN-gamma, IFN-alpha, GM-CSF, or FLT3-ligand”; “wherein the immunostimulatory cytokine is an IL-15 or an IL-15 superagonist”; “wherein the biologically-active protein is a fusion protein”; “wherein the T cells comprise CD4+ T cells, CD8+ T cells, cytotoxic T cells, or NK T cells”; “wherein the T cells are autologous to the human subject”; “wherein the nanostructure is noncovalently conjugated to the surface of each T cell”. 
Another independent claim is drawn to “an immunomodulatory composition for treating cancer by stimulating or enhancing a tumor antigen-specific immune response in a human subject, the composition comprising 
(i) an expanded population of isolated T cells that is specific to more than one tumor antigen, wherein the T cells are not genetically engineered; and
(ii) a nanostructure conjugated to the surface of each T cell, the nanostructure comprising a plurality of biologically-active proteins reversibly and covalently crosslinked to each other through a degradable linker, wherein the biologically-active proteins comprise an immunostimulatory cytokine, and wherein the linker degrades under physiological conditions to release the biologically-active proteins,
wherein upon release in vivo, the biologically-active proteins stimulate or enhance a tumor antigen-specific response in a human subject, thereby to treat cancer.”
Dependent limitations include: “wherein the immunostimulatory cytokine is an IL-2, IL-7, IL-15, IL-15 superagonist, IL-12, IFN-gamma, IFN-alpha, GM-CSF, or FLT3-ligand”; “wherein the immunostimulatory cytokine is an IL-15 or an IL-15 superagonist”; “wherein the biologically-active protein is a fusion protein”; “wherein the fusion protein comprises an Fc”; “wherein the immunostimulatory cytokine is an IL-15 or an IL-15 superagonist”; “wherein the T cells comprise CD4+ T cells, CD8+ T cells, cytotoxic T cells, or NK T cells”; “wherein each T cell is conjugated to a plurality of nanostructures”; “wherein the nanostructure is noncovalently conjugated to the surface of each T cell”; “wherein the T cells comprise CD8+ T cells, the immunostimulatory cytokine is an IL-15 or IL-15 superagonist, and the nanostructure is noncovalently conjugated to the T cells”; “wherein the nanostructure further comprises a polymer”; “wherein the polymer comprises poly(ethylene oxide), polylactic acid, poly(lactic-co-glycolic acid), polyethylene glycol, polyglutamate, or polylysine”; “wherein the polymer comprises polylysine”.
Note that the method claims inherently encompass the instantly claimed product. Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 108-113, 117-141 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-107 of U.S. Patent No. 10,226,510. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘510 comprise overlapping subject matter.
The claims of US ‘510 are drawn to “a method of providing immunostimulatory cytokines to a subject, comprising: administering to the subject a composition comprising a protein nanogel and a polymer, wherein the protein nanogel comprises a plurality of immunostimulatory cytokines reversibly and covalently crosslinked to each other through a degradable linker, wherein the degradable linker is a redox responsive linker that comprises a disulfide bond, wherein the immunostimulatory cytokines are reversibly and covalently crosslinked to the polymer, and wherein under physiological conditions in vivo the immunostimulatory cytokines are released from the protein nanogel and are biologically-active, thereby providing the immunostimulatory cytokines to the subject.”  Dependent limitations include: “ wherein the polymer is a hydrophilic polymer”; “wherein the hydrophilic polymer comprises polyethylene glycol (PEG)”; “wherein the polymer is a 4-arm PEG-NH2 polymer”; “wherein the average hydrodynamic size of the composition is 1-1000 nm in diameter”; “wherein the average hydrodynamic size of the composition is 100-300 nm in diameter”; “wherein the average hydrodynamic size of the composition is about 300 nm in diameter”; “wherein the average hydrodynamic size of the composition is 50-250 nm in diameter”; “wherein the cytokine is a fusion protein or a superagonist”; “wherein the subject has a disease selected from cancer, diabetes, an autoimmune disease or a cardiovascular disease”; “wherein the disease is cancer”; “wherein the cancer is a solid tumor cancer or lymphoma”; “wherein the cancer is selected from Hodgkin's lymphoma, Non-Hodgkin's lymphoma and B cell lymphoma”; “wherein the cancer is a carcinoma sarcoma or melanoma”; “wherein the cancer is selected from bone cancer, brain cancer, breast cancer, colorectal cancer, connective tissue cancer, cancer of the digestive system, endometrial cancer, esophageal cancer, eye cancer, cancer of the head and neck, gastric cancer, intra-epithelial neoplasm, melanoma neuroblastoma, Non-Hodgkin's lymphoma, non-small cell lung cancer, prostate cancer, retinoblastoma or rhabdomyosarcoma”; “wherein the subject is administered adoptive cell transfer”; “wherein the adoptive cell transfer comprises T cells”. 
Other independent claims are analogous but specifically drawn to IL-15, IL-2,IL-15SA.
Note that the method claims inherently encompass the instantly claimed product. Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 108-113, 117-141 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,034,752. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘752 comprise overlapping subject matter.
The claims of US ‘752 are drawn to “a composition comprising: (i) a nucleated carrier cell that homes to a tumor and expresses CD45 and a cytokine receptor on its surface; and (ii) a protein nanogel comprising cytokines that interact with said cytokine receptor, wherein the cytokines are reversibly and covalently crosslinked to each other through a degradable linker, wherein the nanogel is coupled to the surface of the carrier cell with an anti-CD45 monoclonal antibody.” Dependent claims include the limitations: “wherein the carrier cell comprises a negatively charged cell membrane and the nanogel comprises a polycation surface which interacts electrostatically with the cell membrane”; “wherein the polycation surface comprises is polylysine or polyethylene glycol-b-polylysine (PEG-PLL)”; “wherein the degradable linker degrades under physiological conditions to release as intact proteins, the cytokines”; 
“wherein the carrier cell is a T cell, a B cell, a Natural Killer (NK) cell or a hematopoietic progenitor cell”; “wherein the carrier cell is a T cell”; “wherein the T cell is a CD8+ T cell, a CD4.sup.+ T cell, an adoptively transferred T cell, or a chimeric antigen receptor (CAR) T cell”; “wherein the cytokines are IL-2, IL-15 or IL-15-Sa”; “wherein the IL-15-Sa comprises a complex comprising a dimeric IL-15R.alpha.Su/Fc and two IL-15 molecules”; “wherein the dimeric IL-15R.alpha.Su/Fc comprises an amino acid sequence set forth in SEQ ID NO: 2 and the IL-15 molecules are wild-type IL-15 molecules or mutant IL-15 molecules”; “further comprising a pharmaceutically acceptable carrier”; “wherein the degradable linker degrades gradually over a time course between one day to two weeks”; “wherein the protein nanogel has a diameter in the range of 20-500 nm, 20-250 nm, 50-500 nm, or 100-300 nm”; “wherein the cytokines are selected from the group consisting of IL-2, IL-12, IL-15, IL-15-SA, IL-15RaSu/Fc, IL-18, 
CCL5, and combinations thereof”; “wherein the protein nanogels comprises a single type of cytokine”; “wherein the protein nanogel comprises more than one type of cytokine”; “wherein the protein nanogel comprises 2, 3, 4, 5 or more different cytokines”; “wherein the cytokines are selected from IL-15, IL-15-SA, IL-15RaSu/Fc or IL-12”; “comprising the composition of claim 11 in combination with a biologically active protein”. 
	Another independent claim is drawn to “a composition comprising: (i) a nucleated carrier cell that homes to a tumor and expresses CD45 and an IL-2 receptor on its surface; and (ii) a protein nanogel comprising IL-2 polypeptides reversibly and covalently crosslinked to each other through a degradable linker, wherein the nanogel is coupled to the surface of the carrier cell with an anti-CD45 monoclonal antibody”.
 Another independent claim is drawn to “a composition comprising: (i) a nucleated carrier cell that homes to a tumor and expresses CD45 and an IL-15 receptor on its surface; and (ii) a protein nanogel comprising IL-15 polypeptides reversibly and covalently crosslinked to each other through a degradable linker, wherein the nanogel is coupled to the surface of the carrier cell with an anti-CD45 monoclonal antibody”. Dependent limitations include: “wherein the IL-15 polypeptides are 
selected from IL-15, IL-15-SA, IL-15RaSu/Fc, or a combination thereof”.
The invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim Objections
Claims 114-116 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 01/2022